Citation Nr: 9933193	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1989 to January 
1993.

In January 1999, the Board of Veterans' Appeals (Board) noted 
that in September 1993, the RO denied entitlement to service 
connection for the veteran's left knee and right shoulder 
disorders.  Notice was mailed within the next month; however, 
the veteran did not appeal within the applicable time period.  
Thus, the rating determination became final.  
38 U.S.C.A. § 7105(c)(West 1991).  

The Board also noted that in March 1996, the veteran 
indicated that he wanted to reopen the claims pertaining to 
disorders of the left knee and right shoulder, and in 
response, the RO, in May 1996, determined that new and 
material evidence had not been submitted.  The veteran 
appealed and, in August 1996, the RO issued to him a 
statement of the case addressing the issue of whether new and 
material evidence had been submitted to reopen the claims.  

The Board then pointed out that the record then showed that 
the veteran submitted additional information to substantiate 
his claim, and in a September 1996 rating action, after 
reviewing the evidence submitted, it appeared as though the 
RO reopened the claim of entitlement to service connection 
for a left knee disorder and reviewed the claim de novo.  
Entitlement to service connection for a right shoulder 
disability remained denied under a new and material analysis.  
It was noted that a supplemental statement of the case (SSOC) 
corroborating the foregoing was issued that same month.  The 
Board then noted that after reviewing the VA examination 
report, in November 1997, it also appeared as though the RO 
reopened the claim of entitlement to service connection for a 
right shoulder disorder and reviewed that claim de novo, as 
the SSOC noted that the claims were considered based on all 
the evidence of record and apprised the veteran of applicable 
law and regulation, as well as reasons and bases.  

After reviewing the foregoing procedural development, in 
January 1999, the Board found that the RO had reopened the 
veteran's claims and reviewed the entire evidence of record.  
The Board also found that because the RO had also provided 
the veteran with relevant law and regulation, as well as 
sufficient notice with regard to the issues of service 
connection for the left knee and right shoulder, it too would 
also review of the issues de novo at the appellate level.  
The Board added that its review would not violate the 
veteran's due process rights.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The Board then remanded the 
claims for additional development.  

Upon completing the requested development, the case has been 
returned for appellate review.  It is noted that in light of 
the Board's January 1999 findings and although a June 1999 
SSOC addresses the veteran's claims on a finality basis, 
because of the reasoning set forth in the January 1999, the 
Board will review the issues on a de novo basis.  


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran has a 
current disability of the left knee; thus, the claim is not 
plausible or capable of substantiation.

2.  The medical evidence fails to show that the veteran has a 
current disability of the right shoulder; thus, the claim is 
not plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be (1) competent 
evidence of current disability (a medical diagnosis), (2) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
the alternative, there must be evidence that shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

The presumption of credibility is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The presumption of credibility does not apply where 
a fact asserted is beyond a person's competency or where the 
evidence is inherently false.  Id.; Jones, supra.

Left knee

Review of the evidence submitted in this case shows that the 
veteran's claim is not well grounded.  At the outset, the 
Board acknowledges that the veteran asserts that he injured 
his left knee while in a tank.  It is also acknowledged that 
service administrative reports show while in service, the 
veteran's military occupational specialty was an armor 
crewman in tank operations and maintenance.  Further the 
service medical records show that in May 1992 veteran 
complained of pain of left knee and that an assessment of 
resolving medial collateral ligament strain with capsular 
bleed was made.  Service medical records also show that in 
June 1992, the veteran complained of a second knee injury 
after hitting his knee on a tank and the assessment remained 
resolving medial collateral ligament strain.  The veteran was 
placed on limited profile duty.  The records then show that 
on discharge examination in December 1992, even though 
clinical evaluation was normal, on the Report of Medical 
History, the veteran indicated that he had experienced 
swollen and painful joints. 

The Board is also cognizant of the following evidence of 
record: the March 1993 VA examination report which shows that 
he recalled sustaining an injury to the left knee after 
falling onto a tank and a diagnosis of left knee injury 
probably moderately symptomatic, although examination 
revealed negative objective findings; VA outpatient treatment 
reports extending from July 1993 to December 1995 showing 
that in July 1993, the veteran complained of left knee pain 
and attributed the symptoms to falling in service and the 
diagnosis was patellofemoral disorder, even though 
examination at that time revealed essentially normal findings 
except for patellofemoral crepitus without pain; an August 
1994 Persian Gulf examination report showing essentially 
normal findings; medical reports from the Family Practice 
Association of Houston from October 1994 to August 1996 
noting "pain in the knee"; and the November 1997 VA 
examination report which documents mild patellofemoral 
crepitation with some tenderness to palpation primarily along 
the lateral aspect of the anterior drawer and records an 
impression of history of contusion of left knee, minimally to 
moderately symptomatic at this time.

Nevertheless, review of the recent medical evidence fails to 
show that the veteran currently has a disability of the left 
knee.  Thus, in spite of the injury sustained in service and 
the veteran's prior complaints of pain, his claim is not well 
grounded.  On VA examination in June 1999, despite the 
veteran's complaints of pain, objective evaluation was 
normal, except for tenderness of the patella tendon.  
Examination revealed full range of motion of the knee without 
evidence of effusion, crepitus, or instability and x-rays 
were unremarkable.  The examiner recorded an impression of 
history of prepatellar bursitis, left knee, and stated that 
he found no evidence of disability of the knee.  The examiner 
added there was no objective evidence of dysfunction or 
disability.  In light of the foregoing, the medical evidence 
fails to show that the veteran has a current left knee 
disability; thus, the requisite first criterion of Caluza is 
not met and the veteran's claim is not well grounded.  
McManaway v. West, 13 Vet. App. 60 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (1999).  

The Board also acknowledges the veteran's hearing testimony.  
At his personal hearing in September 1998, the veteran 
reiterated that he sustained a left knee injury while in 
service and thereafter had excessive fluid removed.  The 
veteran then indicated that he had experienced pain of the 
knee since that time and attributed his pain to the in-
service incident.  However, because the veteran is not 
competent to render a diagnosis of a left knee disorder and 
relate such diagnosis to service, he is not competent to well 
ground his claim for service connection.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  Thus the claim must be denied.

Right shoulder 

The veteran also seeks service connection for a right 
shoulder disorder.  However, for the same reasoning discussed 
with respect to his left knee disorder, the veteran's claim 
of entitlement to service connection for a right shoulder 
disorder is not well grounded.  That is, the veteran has 
failed to submit current medical evidence of a right shoulder 
disorder.  In this case, the service medical records show 
that in September 1990, the veteran fell while exiting a 
shower and that he hit his shoulder on a sink.  The records 
also show that he complained of pain of right shoulder, 
acromioclavicular joint.  Although x-ray studies at that time 
were normal, the diagnosis was bruised deltoid muscle.  On 
discharge examination in December 1992 clinical findings were 
normal, even though on the Report of Medical history the 
veteran noted painful or "trick" shoulder or elbow.

Thereafter, the medical evidence shows that although the 
veteran complained of pain of the right shoulder, clinical 
findings remained essentially normal.  On VA examination in 
March 1993, clinical findings were negative but a diagnosis 
of right shoulder injury was made and VA and non-VA treatment 
reports dated from 1995 to 1996 do not reference a right 
shoulder disorder.  On VA examination in November 1997, the 
veteran complained of pain and attributed his right shoulder 
pain to service; however, clinical findings remained normal 
except for mild pain to palpation of the biceps tendon.  The 
impression was history of contusion, right shoulder, 
minimally symptomatic at this time.

The evidence then shows that on VA examination in June 1999, 
clinical findings were normal, although inconsistencies on 
range of motion tests were noted.  An x-ray evaluation of the 
right shoulder was unremarkable as well.  The examiner 
recorded an impression of history of right shoulder contusion 
and stated that he found no evidence of a disability of the 
right shoulder.  The examiner added that the inconsistencies 
of the shoulder on range of motion studies and the veteran's 
continued ability to lift weights, suggested that his 
functions were better than claimed.  In light of the medical 
evidence of record, the veteran's claim is not well grounded.  
Here, except for his subjective complaints, the veteran has 
presented no evidence that he currently has a right shoulder 
disability.  

Additionally, although at his personal hearing in September 
1998 the veteran recalled sustaining a right shoulder injury 
while on border patrol in Germany and then related the in-
service injury to his currently claimed right shoulder 
disorder, the medical evidence still fails to show that he 
has submitted a well grounded claim.  The veteran cannot well 
ground his claim upon the fact that he received of right 
shoulder pain during service and upon his allegations of 
currently experiencing right shoulder pain.  That is not 
enough under 38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Caluza, supra.  As previously 
noted, a medical diagnosis, i.e., competent medical evidence 
to the effect that the claim is "plausible," is required.  
Grottveit at 93.  In light of the foregoing, the veteran's 
claim is denied.  

Additional considerations

For the claimed left knee and shoulder disorders, the Board 
also acknowledges the veteran's indications that he sustained 
the injuries while in combat and that he referenced the 
disorders on Persian Gulf examination in August 1994.  
Regarding 38 U.S.C.A. § 1154(b) (West 1991), the Board 
acknowledges that this section provides a benefit for combat 
veteran's in that it relaxes the evidentiary requirement 
regarding in-service incurrence or aggravation.  
Nevertheless, Section 1154(b) does not constitute a 
substitute for evidence of a current disability.  A combat 
veteran is still required to submit competent evidence of a 
current disability, and of a nexus between that disability 
and an incident of service.  Kessel v. West, 
13 Vet. App. 9 (1999) (en banc); Arms v. West, 12 Vet. App. 
188 (1999).  In this case, such evidence has not been 
presented.  

Regarding any Persian Gulf syndrome indications, as 
demonstrated above, the current medical evidence does not 
show that the veteran has a left knee disorder and right 
shoulder disorder or that he, by objective evaluation, 
experiences any residuals therefrom.  In light of the absence 
of any positive clinical findings indicative of a left knee 
and right shoulder disorder and the absence of a current 
disability, the veteran's claim of entitlement to service 
connection, either on a direct basis (as discussed above) or 
presumptive basis under 38 C.F.R. § 3.317 (1999) is not well 
grounded.

It is noted that the veteran has been informed of what 
evidence is required to establish a well-grounded claim and 
during the pendency of the appeal, he was informed of the 
evidence necessary to complete his case.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, there does not appear to 
be any outstanding evidence of which VA is on notice; thus, 
there is no duty to assist.  See Epps v. Gober, 126 F.3d. 
1464 (Fed. Cir. 1997).


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for a left knee disability is denied.

Not having submitted a well-grounded claim, entitlement to 
service connection for a right shoulder disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

